725 F.2d 994
11 O.S.H. Cas.(BNA) 1840, 1984 O.S.H.D. (CCH)P 26,824
Raymond J. DONOVAN, Secretary of Labor and Brown & Root,Inc., Power Plant Division, Petitioners,v.INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL-CIO and OccupationalSafety and Health Review Commission, Respondents.
Nos. 82-4483, 82-4494.
United States Court of Appeals,Fifth Circuit.
Feb. 27, 1984.

Robert D. McGillicuddy, Dept. of Labor, Washington, D.C., William L. Bedman, Houston, Tex., for petitioners.
Terry R. Yellig, Victoria L. Bor, Washington, D.C., for respondents in both cases.  W. Carl Jordan, Houston, Tex., for respondents in No. 82-4483.
Petitions for Review of an Order of the Occupational Safety and Health Review Commission.
Before BROWN, GEE and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In its order of September 30, 1982, the Occupational Safety and Health Review Commission in effect set aside a settlement agreement between the Secretary of Labor and the employer, Brown & Root, remanding the matter for a hearing on the objections to the agreement raised by intervenor International Association of Bridge, Structural and Ornamental Iron Workers, AFL-CIO.  On the basis of Donovan v. Oil, Chemical, and Atomic Workers International Union, Local 4-23, 718 F.2d 1341, 1353 (5th Cir.1983) we reverse this order and remand to the Review Commission for dismissal of the petition for review.


2
REVERSED AND REMANDED.